Citation Nr: 0007590	
Decision Date: 03/21/00    Archive Date: 03/28/00

DOCKET NO.  99-00 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to accrued benefits.

2.  Whether the appellant has legal entitlement to non-
service connected death pension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel


REMAND

The veteran had peacetime active duty prior to World War II.

This matter came to the Board of Veterans' Appeals (Board) 
from rating decisions by the Manila Regional Office (RO) of 
the Department of Veterans Affairs (VA).  The case was 
transferred to the Board in January 2000.  In correspondence 
received from the appellant February 29, 2000, he requested a 
hearing before a traveling member of the Board, in Manila, 
Philippines.  His request was received within 90 days of the 
notice that the appeal had been certified to the Board.  
38 C.F.R. § 20.1304(a) (1999).

To ensure full compliance with due process requirements, the 
case is REMANDED to the regional office (RO) for the 
following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should schedule a Travel Board 
hearing for the appellant, sitting at 
Manila, Philippines.  The appellant is to 
be provided with the appropriate 30-day 
written notice of the scheduled time and 
place of the hearing.  See 38 C.F.R. 
§ 19.76 (1999).  

Whether or not the hearing is held, the case should be 
returned to the Board, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



